Title: From George Washington to Major General Israel Putnam, 16 March 1778
From: Washington, George
To: Putnam, Israel



Dear Sir
Head Quarters Valley Forge 16th March 1778

The Congress having by a Resolve of the 28th November last directed that an enquiry be made into the loss of Forts Montgomery and Clinton and into the conduct of the principal Officers commanding those Forts, I have appointed Maj. Genl Mcdougal, Brig. Genl Huntingdon and Colo. Wigglesworth to carry the Resolve into execution. It is more than probable that the conduct of the officer commanding at the time in that department will be involved in the enquiry, and I therefore desire that you would repair immediately to Fishkill upon the Rect of this, to meet Genl Mcdougal and the other Gentlemen.
Genl Mcdougal is to take the command of the posts in the High lands. My reason for making this change is owing to the prejudices of the people which whether well or ill grounded must be indulged, and I should think myself wanting in justice to the public and candour towards you, were I to continue you in a command after I have been almost in direct terms informed that the people of the State of New York will not render the necessary support and assistance while you remain at the Head of that department.
When the enquiry is finished, I desire that you will return to Connecticut and superintend the forwarding on the new levies with the greatest expedition. I am &ca.
